DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 21 July 2021.  Claims 1, 6, and 10 are amended.  No additional claims are canceled or added.  Claims 1-4 and 6-13 are pending.

Response to Arguments
Applicant's arguments filed 21 July 2021 have been fully considered but they are not persuasive. 

With respect to applicant’s arguments that the prior art of record, in particular Sahni, failed to disclose the amended limitation “wherein at least one branch comprises the root node, one or more internal nodes each consisting of at least one of the non-repetitive predicates” (see remarks pages 7-8), examiner respectfully disagrees.
It appears that applicant’s argument is focused around the phrase “consist of” which should be a closed set, however as explained in the 112 rejection below, it is unclear how a closed set can consist of an open set of items.  
Based on applicant’s statement “the nodes do not “consist of” predicates, in that they further include subscription information satisfying a predicate” (last sentence of the first paragraph of page 8), it appears that applicant is attempting to make a distinction 
With respect to examiner’s interpretation of Sahni’s tree structure and the claimed tree structure, both describe trees containing subscription information and both describe trees that have roots that correspond to a subscription attribute/predicate. The claimed root node corresponds to a predicate but does not necessarily store the predicate.  Connected to the root node an internal node that contains at least one and potentially all of the subscription predicates. The claims explain that subscription information is made up of predicates and that this information is stored in the leaf node, however the same information can also be stored in the internal node based on the current amendment. 
Sahni’s Fig. 7 illustrated a tree for attribute a2 in which there are multiple levels of branching nodes and [0084] explained that E bucket is the root node, D bucket is the internal node, and A-C buckets are leaf nodes.  [0082] described the possible fields stored in an RPST bucket: mySubscriptionArray, a bucket key, and pointers to left and right children and [0083] explained that non-leaf buckets include the bucket key and pointers to children buckets whereas leaf buckets include the subscription information. [0088] also explained that a subscription is added to the tree by following the path starting at the root bucket, passing through non-leaf buckets (i.e. internal nodes), and 
Examiner appreciated the attempt to further clarify the claimed invention, however the amendments are not enough to overcome the previous combination of cited prior art.  As such, examiner maintains the use of Sahni, Ganguly, Chen, and Chan in the rejections below.  

Additionally, in the interview with applicant’s representative on 21 July 2021, the discussion had included two potential amendments, one of which to clarify that the internal nodes pertain to only one predicate.  If this was the intent of the current amendment, examiner recommends further clarifying this distinction.  The other potential amendment that was discussed was “responsive to dynamically switching between a predicate priority mode and a subscription information priority mode based on an amount of subscription information” and examiner indicates that this amendment is potentially allowable depending on an updated search and support within applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 6, and 10 were amended to recite “one or more internal nodes each consisting of at least one of the non-repetitive predicates”, however it is unclear how an internal node can “consist of” at least one item when “consist of” refers to a closed set and “at least one” refers to an open set.  For purposes of examination, examiner interprets this limitation such that any number of non-repetitive predicates is included in any internal node, the root node corresponds to a non-repetitive predicate but does not necessarily include the non-repetitive predicate (the root node can be an empty header), and that the leaf node includes the subscription information.
Dependent claims 2-4, 7-9, and 11-13 do not clarify this issue and are also rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ) second paragraph for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (U.S. Patent Publication 2014/0280317) in view of Ganguly et al. (U.S. Patent Publication 2007/0198629) and Chen et al. (U.S. Patent Publication 2004/0001498), and further in view of Chan et al. (U.S. Patent Publication 2009/0063381).

Regarding claim 1, Sahni disclosed a method for processing subscription information comprising:
receiving, from a subscriber (see Ganguly combination below) in a content-based publish/subscribe infrastructure (see Sahni 0061, Fig. 1: organization of subscription database within publish/subscribe system | 0054: subscriptions are stored in buckets of pub/sub system | 0058: inserting a subscription into the pub/sub system by assigning attributes of the subscription to the associated buckets | 0065, Fig. 3: high-level description of algorithm to insert a subscription), a first set of subscription information comprising one or more pieces of subscription information (see Sahni 0061, Fig. 1: organization of subscription database used to store subscriptions in which subscriptions include attributes and predicates), wherein at least one of the one or more pieces of subscription information includes one or more predicates (see Sahni 0061: “The attribute structure Ai stores all subscriptions that include a predicate on attribute i” | 0071: subscriptions include attributes and predicates - “for example, consider a subscription that has a predicate 0≤a≤10. Then, the predicate range of attribute a is [0, 10]” | 0095-0102: multiple types of predicates in subscriptions are supported by the pub/sub system | The claimed “predicate” is interpreted as being functionally equivalent to Sahni’s “attribute”), wherein a predicate is a smallest divisible unit of a rule (see Chan combination below) for filtering a plurality of message contents (see Sahni 0071: subscriptions are first sorted according to attributes, however each group of subscriptions with the same attribute is further sorted based on the predicate);
parsing the first set of subscription information (see Sahni 0174: testing times are given for parsing subscriptions and creating the subscription data structure | 0061, Fig. 1: hierarchical subscription data structure in which level-1 is made up of individual subscription attributes which become the root level of their respective trees) into a first set of predicates (see Sahni 0061, Fig. 1: “This database, which is represented by a hierarchical subscription data structure, comprises a collection of level-1 attribute structures A1,…,Am, where m is the number of attributes….The attribute structure Ai stores all subscriptions that include a predicate on attribute i but not any attribute j<i” | 0062, Fig. 1: “Level-k, k>0, attribute structure Ai comprises 0 or more buckets that contain subscriptions. The distribution of subscriptions across these buckets is determined by the attribute i predicates in these subscriptions” | The claimed “predicate” is interpreted as being functionally equivalent to Sahni’s “attribute”), wherein the parsing includes extracting (see Sahni 0174: testing times are given for parsing Extraction occurs when subscriptions are parsed) the one or more predicates from each of the one or more pieces of subscription information (see Sahni 0061-0062, Fig. 1: subscription tree is created based on the subscription attributes and predicates – 0061: “The attribute structure Ai stores all subscriptions that include a predicate on attribute i but not any attribute j<i” – 0062: “Level-k, k>0, attribute structure Ai comprises 0 or more buckets that contain subscriptions.  The distribution of subscriptions across these buckets is determined by the attribute i predicates in these subscriptions and the data structure D used to keep track of the buckets” | The claimed “predicate” is interpreted as being functionally equivalent to Sahni’s “attribute”) and removing repetitive predicates (see Chen combination below);
constructing, based on the parsing (see Sahni 0174: testing times for parsing subscriptions and creating the subscription data structure), one or more tree structures (see Sahni 0061, Fig. 1: hierarchical subscription data structure | 0065, Fig. 3: “path that begins at the level-1 attribute structure for the first attribute in the subscription is followed, which can then progress to the appropriate level-2 structure for the second attribute, and so on”) each corresponding with a non-repetitive predicate (see Sahni 0061, Fig. 1: level-1 is made up of individual subscription attributes which become the root level of their respective trees - “This database, which is represented by a hierarchical subscription data structure, comprises a collection of level-1 attribute structures A1,…,Am, where m is the number of attributes…The attribute structure Ai stores all subscriptions that include a predicate on attribute i but not any attribute j<i. For this terminology, the attribute i is associated with the structure Ai”. Level-1 tree structures each begin with a different attribute, i.e. “one or more tree structures each corresponding with a non-repetitive predicate” | The claimed “predicate” is interpreted as being functionally equivalent to Sahni’s “attribute”), at least one tree structure comprising a root node corresponding to the non-repetitive predicate (see Sahni 0061, Fig. 1: level-1 is made up of individual subscription attributes which become the root level of their respective trees “This database, which is represented by a hierarchical subscription data structure, comprises a collection of level-1 attribute structures A1,…,Am, where m is the number of attributes…The attribute structure Ai stores all subscriptions that include a predicate on attribute i but not any attribute j<i. For this terminology, the attribute i is associated with the structure Ai”) and one or more branches (see Sahni 0065, Fig. 3: “path that begins at the level-1 attribute structure for the first attribute in the subscription is followed, which can then progress to the appropriate level-2 structure for the second attribute, and so on” | 0062, Fig. 1: subscription information is stored in hierarchical data structure in which each attribute is a level and the subscriptions stored at each level for the attribute is distributed based on the predicates for the attribute. “Level-k, k>0, attribute structure Ai comprises 0 or more buckets that contain subscriptions.  The distribution of subscriptions across these buckets is determined by the attribute i predicates in these subscriptions and the data structure D used to keep track of the buckets…Individual buckets of a level-k attribute structure may have higher level (i.e., larger k) attribute structures associated with them. The attribute associated with a level-k attribute structure is the kth attribute of the subscriptions stored in that structure”), wherein at least one branch comprises the root node (see Sahni 0062, Fig. 1: “Individual buckets of a level-k attribute structure th attribute of the subscriptions stored in that structure.  For uniformity, level-1 attribute structures are associated with a header bucket that is always empty” | 0065, Fig. 3: “path that begins at the level-1 attribute structure for the first attribute in the subscription is followed, which can then progress to the appropriate level-2 structure for the second attribute, and so on” | 0084, Fig. 7: attribute a1 is a solitary root node, attribute a2 is a root node for the subscription path a2-a5.  Additionally, bucket E is the root bucket of attribute a2), one or more internal nodes each consisting of at least one of the non-repetitive predicates (see Sahni 0084, Fig. 7, Fig. 1: there are two types of internal nodes, e.g. internal buckets D with respect to attribute a2 of Fig. 7 and Fig. 1’s level-2 node B1 for subscription path A1-B1-C1 | 0062, Fig. 1: “Individual buckets of a level-k attribute structure may have higher level (i.e., larger k) attribute structures associated with them. The attribute associated with a level-k attribute structure is the kth attribute of the subscriptions stored in that structure” | 0065, Fig. 3: “path that begins at the level-1 attribute structure for the first attribute in the subscription is followed, which can then progress to the appropriate level-2 structure for the second attribute, and so on”), and a leaf node (see Sahni 0084, Fig. 7: there are two types of leaf buckets – internal leaf buckets A, B, C with respect to attribute a2 and path leaf bucket G for attribute a5 which has the subscription path a2-a5. The path leading to bucket G is attribute a2’s root bucket E to attribute a2’s internal bucket D to attribute a5’s bucket G) representing one of the one or more pieces of subscription information (see Sahni 0080, 0082, Fig. 6: radix priority search tree (RPST) buckets include a subscription array holding the Leaves will only have the subscription array, i.e. “representing one of the one or more pieces of subscription information”), wherein each piece of subscription information corresponds with one leaf node in one tree structure (see Sahni 0089: the searching of priority search trees ends when the requested content is found in the leaf bucket), and wherein the internal nodes of each branch represent all predicates extracted from the piece of subscription information (see Sahni 0062, Fig. 1: “Individual buckets of a level-k attribute structure may have higher level (i.e., larger k) attribute structures associated with them. The attribute associated with a level-k attribute structure is the kth attribute of the subscriptions stored in that structure” | 0065, Fig. 3: “path that begins at the level-1 attribute structure for the first attribute in the subscription is followed, which can then progress to the appropriate level-2 structure for the second attribute, and so on” | 0084, Fig. 7: “The attributes on the path from the header to bucket G are a2 and a5. Therefore, the subscriptions in bucket G contain both these attributes.” The path leading to bucket G is attribute a2’s root bucket E to attribute a2’s internal bucket D to attribute a5’s bucket G) represented by the leaf node of the branch (see Sahni 0080, 0082, Fig. 6: radix priority search tree (RPST) buckets include a subscription array holding the subscriptions stored in the bucket and when the buckets are non-leaf buckets (0083, 0085), the buckets also include pointers to left and right children (0082, 0069 - pointers are maintained in global hash table) and a key. Leaves will only have the subscription array, i.e. “representing one of the one or more pieces of subscription information”); and
storing the one or more constructed tree structures (see Sahni 0061: “in practice, many of the Ais will be empty and only non-empty attribute structures are stored in a database associated with a publish/subscribe system” | 0174, Fig. 38: memory requirements for storing subscription data structure) for matching with one or more messages (see Sahni 0054: “The data structure can be used by a database manager to efficiently locate the buckets that contain subscriptions that satisfy a particular attribute’s value” | 0057: “Processing an event through a pub/sub system…entails searching for subscriptions that match an event”).

Sahni did not explicitly disclose that the first set of subscription information is received “from a subscriber”, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that subscriptions in a publish/subscribe environment are sent by subscribers.  However, in a related art of subscription attribute trees (see Ganguly abstract), Ganguly disclosed subscribers sending their subscriptions (see Ganguly 0048) and that a plurality of subscriptions is received (see Ganguly 0024).  Ganguly further disclosed constructing attribute-specific trees used for forwarding subscription-related messages to the appropriate subscribers, that message attributes are matched to subscriber based on predicates, and that the attribute, i.e. predicate, is the root of each tree.  Ganguly also explained that “a set of non-overlapping [i.e. non-repetitive] filters for use in forwarding messages from the root to leaf nodes in the attribute tree” (0026). See at least Ganguly abstract, Fig. 2, [0016]-[0017], [0022], [0054]-[0055], [0060], [0070].  


Sahni-Ganguly did not explicitly disclose “removing repetitive predicates”.  In light of Sahni’s teachings regarding hierarchical search trees in which branches split where the commonalities diverge (see Sahni Fig. 1, Fig. 7, 0061, 0065, 0084, 0092), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that constructing these trees would include removing redundancies, however in a related art, Chen disclosed using subscription predicates for filtering content, receiving multiple subscription filters, and transforming the filters into disjunctive normal form.  Chen also disclosed removing redundant predicates and storing predicate filters in tree format.
See at least Chen 0009-0010, 0043-0044, 0047, 0049, 0124, 0138, 0153-0154, 0154 examples 4 and 9-10.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sahni-Ganguly and Chen to further describe how to manage subscription filters and removing redundancies.  Doing so would alleviate the burden on the publishers (see Chen 0008) while also reducing overwhelming the subscribers (see Chen 0041).



Regarding claim 10, the claim contains the limitations, substantially as claimed, as described in claim 1 above, and is rejected under Sahni-Ganguly-Chen-Chan according to the rationale provided above.  Sahni-Ganguly-Chen-Chan further disclosed a computer system for processing subscription information, the computer system comprising:

Regarding claims 2 and 11, Sahni-Ganguly-Chen-Chan disclosed the method of claim 1 and the computer system of claim 10, wherein the one or more internal nodes are ordered based on possibility of a predicated associated with the node hitting the one or more messages (see Ganguly [0017], [0027], [0100], [0117]: higher likelihood of matching message with predicate in children instead of root).

Regarding claims 3 and 12, Sahni-Ganguly-Chen-Chan disclosed the method of claim 1 and the computer system of claim 10, further comprising:
obtaining a second set of subscription information (see Chen 0047, 0049, 0124, 0154 | Ganguly [0060] | MPEP 2144.04 VI (B): It would have been obvious to one of ordinary skill in the art at the time of invention to duplicate obtaining subscription information for subsequent subscription information);
parsing the second set of subscription information into a second set of predicates (see Chen 0047, 0049, 0124, 0154 | Ganguly [0060] | MPEP 2144.04 VI (B): It would have been obvious to one of ordinary skill in the art at the time of invention to duplicate treatment of subsequent subscription information); and


Regarding claims 4 and 13, Sahni-Ganguly-Chen-Chan disclosed the method of claim 3 and the computer system of claim 12, wherein one or more internal nodes are added to the one or more tree structures, and the second set of predicates are incorporated into the first set of predicates based on one or more predicates of the second set of predicates not existing in the first set of predicates (see Ganguly [0060], [0066]).

Regarding claim 6, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Sahni-Ganguly-Chen-Chan according to the rationale provided above.  Sahni-Ganguly-Chen-Chan further disclosed a method of matching a message with subscription information comprising:
wherein the evaluating includes matching predicates from the message to a set of predicates extracted from the one or more root nodes to obtain a predicate result vector (see Ganguly [0060], [0088]-[0089]; Chen 0141) and setting an indicator in the predicate result vector when a message predicate matches a respective predicate in the set of predicates (see Ganguly [0128], [0130], [0132]), each element in the predicate result vector corresponding to a respective predicate in the set of predicates (see Ganguly [0060], [0071]-[0074], [0088]-[0089]); and


Regarding claim 7, Sahni-Ganguly-Chen-Chan disclosed the method of claim 6, wherein the predicates are not repetitive, the tree structures are constructed for the set of predicates and the subscription information, based on possibilities of the predicates in the set hitting messages (see Chen 0154, 0124, 0047, 0049 | Ganguly [0027], [0073]-[0074], [0147]).
Regarding claim 8, Sahni-Ganguly-Chen-Chan disclosed the method of claim 6, wherein traversing the tree structures further comprises: based on one element in the predicate result vector representing that the message hits the predicate by having the indicator set, selecting the one or more tree structures whose root node is a predicate corresponding to the element in the predicate result vector, pre-root traversing the tree structures and evaluating each leaf node to obtain the subscription matching with the message (see Ganguly [0060], [0062]-[0063], [0074], [0087]-[0088], [0128], [0130], [0132]).

Regarding claim 9, Sahni-Ganguly-Chen-Chan disclosed the method of claim 6, wherein internal nodes in the tree structure represent the predicates (see Chen 0154 | Ganguly [0060], [0066]), the possibility of the predicate for an internal node that is lower in the tree structure hitting the messages is higher than that of an internal node that is higher in the tree structure (see Ganguly [0017], [0027], [0100], [0117]), each of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. W. R./
Examiner, Art Unit 2452
10 November 2021




/Patrice L Winder/Primary Examiner, Art Unit 2452